 Case 1:19-cv-01089-LO-JFA Document 3 Filed 08/26/19 Page 1 of 2 PageID# 32



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 DIGINUS BV,

       Plaintiff,

 v.                                                  Civil Action No. 1:19-cv-1089-LO-JFA

 1001.COM, an Internet domain name, and
 JOHN DOE,

       Defendants.



       PLAINTIFF’S MOTION FOR ORDER TO PUBLISH NOTICE OF ACTION

       Plaintiff Diginus BV (“Plaintiff”), by counsel, moves this Court, in accordance with the

attached Memorandum of Law, for an Order directing that Plaintiff publish notice of this action

once a week for six consecutive weeks in either The Washington Post or The Washington Times,

beginning within fourteen (14) days after entry of this Order.



       Dated: August 26, 2019         By:       /s/ Adrienne J. Kosak /s/
                                             Attison L. Barnes, III (VA Bar No. 30458)
                                             David E. Weslow (for pro hac admission)
                                             Adrienne J. Kosak (VA Bar No. 78631)
                                             WILEY REIN LLP
                                             1776 K St. NW
                                             Washington, DC 20006
                                             (202) 719-7000 (phone)
                                             (202) 719-7049 (fax)
                                             abarnes@wileyrein.com
                                             dweslow@wileyrein.com
                                             akosak@wileyrein.com

                                             Counsel for Plaintiff
                                             Diginus BV
 Case 1:19-cv-01089-LO-JFA Document 3 Filed 08/26/19 Page 2 of 2 PageID# 33



                                CERTIFICATE OF SERVICE

       I, Adrienne J. Kosak, hereby certify that on August 26, 2019, I electronically filed the

foregoing by using the CM/ECF system. I also sent a copy to the registrant of the domain name

at the email address provided by the registrant to the registrar of the 1001.com domain name:

       a13067085052@163.com


                                            /s/ Adrienne J. Kosak /s/
                                           Adrienne J. Kosak
                                           WILEY REIN LLP
                                           1776 K Street, NW
                                           Washington, DC 20006
                                           Tel: (202) 719-7000
                                           Fax: (202) 719-7049
                                           akosak@wileyrein.com

                                           Counsel for Plaintiff Diginus BV
